Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. § 102(e) as being anticipated by Ganga et al., (hereinafter Ganga) U.S. Pub. No. 2015/0117177. 

As to claim 1, Ganga teaches the invention as claimed, including a method for transmitting data in an automation communication network comprising at least one distribution node having a plurality of input/output interfaces each of which is connected to a network segment (fig. 6, par. 0040), 
wherein the network segment comprises at least one subscriber, wherein data exchange between the subscribers takes place in the form of telegrams (fig. 2, 6, par. 0023, 0027), 
wherein priority levels are assigned to the telegrams, wherein the transmission of a telegram having a first priority level on an input/output interface is interrupted by the at least one distribution node when the at least one distribution node has received a 
wherein said at least one distribution node completes the interrupted telegram having the first priority level forming a first fragment in a defined manner by said at least one distribution node transmitting a first fragmentation information at the end of said first fragment (par. 0045, 0049. Fig. 9 “FRAG_TYPE_END” 904), 
wherein a remaining portion of the telegram having the first priority level, which has not yet been transmitted by the at least one distribution node, forms a second fragment, wherein the at least one distribution node generates a second fragmentation information for the second fragment (par. 0039-0040, 0049, fig. 9, OFFSET 906), 
wherein the at least one distribution node buffers the second fragment together with the second fragmentation information (par. 0021, 0030, 0036, 0040, 0044-0045), 
wherein the at least one distribution node, after sending of the telegram having the second priority level on the input/output interface, transmits the second fragment of the telegram having the first priority level together with the second fragmentation information on the input/output interface (par. 0040, 0044-0045), and 
wherein an addressed subscribe, for which the telegram having the first priority level is intended, reassembles the first fragment and the second fragment of the telegram having the first priority level on the basis of the first and second fragmentation information (par. 0044, 0068, 0101, 0108, 0115).

As to claim 2, Ganga teaches the invention as claimed, including the method according to claim 1, wherein said at least one distribution node sends a checksum field at the end of said first fragment, and wherein the checksum field has a checksum calculated over the already sent part of the first fragment (fig. 2, 9, par. 0018, 0027, 0125). 

As to claim 3, Ganga teaches the invention as claimed, including the method according to claim 1, wherein the first fragmentation information comprises a fragment number of the second fragment, and wherein the at least one distribution node indicates the first fragment of the interrupted telegram having the first priority level by a first fragmentation symbol at the end of the interrupted telegram (par. 0044). 

As to claim 4, Ganga teaches the invention as claimed, including the method according to claim 3, wherein the second fragment of the telegram having the first priority level is divided up into at least two sub-fragments, wherein a first sub-fragment of the telegram with the first priority level has a second fragmentation symbol and the second fragmentation information at the beginning of the first sub-fragment, wherein the second fragmentation information comprises a fragment number having the value of the fragment number of the first fragment, wherein the first sub-fragment comprises the first fragmentation information at the end of the first sub-fragment comprising the fragment number of a second sub-fragment, and wherein the first sub-

As to claim 5, Ganga teaches the invention as claimed, including the method according to claim 4, wherein the second sub-fragment of the telegram having the first priority level comprises the second fragmentation symbol and the second fragmentation information at the beginning of the second sub-fragment, wherein the second fragmentation information of the second sub-fragment has the fragment number with the value of the fragment number of the first sub-fragment, and wherein the second sub-fragment of the telegram with the first priority level is marked with the value zero of the fragment number of the first fragmenting information at the end of the second sub-fragment (par. 0040-0045, 0049). 

As to claim 6, Ganga teaches the invention as claimed, including the method according to claim 1, wherein a possible fragmentation of the telegram having the first priority level is indicated by setting a fragmentation TAG at the beginning of the telegram having the first priority level, wherein the fragmentation TAG has a type field for a protocol used within user data of the first fragment, wherein the at least one distribution node interrupts the telegram with the first priority level in such a way that the interrupted telegram which forms the first fragment of the telegram has a minimum length during the interruption process, wherein the fragmentation of the telegram having the first priority level is indicated at the end of the first fragment with the first 

As to claim 7, Ganga teaches the invention as claimed, including the method according to claim 6, wherein the second fragment of the telegram having the first priority level is divided up into at least two sub-fragments, wherein a first sub-fragment at the beginning of the first sub-fragment has a fragment target address comprising a second fragmentation information having a fragment number with the value of the fragment number of the first fragment, wherein a plurality of subscribers may be addressed via the fragment target address, and wherein the first sub-fragment of the telegram comprises the first fragmenting information with the fragment number of a second sub-fragment at the end of the first subfragment (fig. 9, par. 0043-0044, 0056-0057). 

As to claim 8, Ganga teaches the invention as claimed, including the method according to claim 7, wherein the fragment target address comprises a sender address, a target address and the fragmentation TAG at the beginning of the first sub-fragment, and wherein the fragment target address comprises an additional data field if the telegram comprises the additional data field (par. 0040-0045, 0101, 0107-0108). 

As to claim 9, Ganga teaches the invention as claimed, including the method according to claim 8, wherein the second sub-fragment of the telegram having the first priority level has filler bytes if the second sub-fragment falls below the minimum length, wherein the insertion of filler bytes is indicated by setting the fragment number 

As to claim 10, Ganga teaches the invention as claimed, including the method according to claim 1, wherein the telegram with the first priority level is configured as an Ethernet telegram (abstract, par. 0034). 

Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444